This case has appeared in various forms- before the genera term of this court, and upon the demurrer tiled to the petition disposition of the matter was made on the 27-th day of April 1904, in the following language-:
“All the questions presented in this case have been adjudi cated by us in State, ex rel McGoldrick, v. Lewis, 12 Decisions page 46; and we are still content with that decision. It follows therefore, that the demurrer herein filed must be sustained. ’ ’
The cause was then remanded to special term and permissioi granted to the plaintiff to- amend his petition.
Our attention is drawn by counsel ifor the plaintiff to the fac that the court expressly passed upon certain allgations in thi petition, -one of which -alleges that the defendant officer .authorized -and permitted the inquisitor to furnish informatioi *455as to the taxation of property improperly omitted subsequent to the date of the contract of September 17, 1902; and. that a proper interpretation of the contract would deny payment for services in furnishing information -as to taxable property omitted from the tax 'duplicate subsequent to -September 17, 1902.
Section 1343-1, contains the provision that—
“Certain county officers, when they have reason to believe •that there has not been .a full return -of property within the county for taxation, shall have power to employ any person to make inquiry -and furnish to the county -auditor 'the facts- as to any -omission- of property for taxation, ’ ’ etc.
It is contended that the words in this- section, “has not been” limit contracts made under this provision to the payment of services relating to past emissions. A reading of this section does not reveal an intention, to limit or confine the activities of the inquisitor by expressed' limitation to -omissions already made; in other words, to -past .events. The language of the act gives- to the special tribunal, authority to contract “when they have reason to believe”, but nowhere -expressly states the time when such action is to he taken, -nor to wh-at situation or condition such act shall apply; but the act is explicit in saying that when justified in the belief that there has not been a full return of property within the county for taxation, that “'they may employ any person -to make inquiry and furnish the county auditor facts as to any omissions -of property for taxation; and the evidence necessary to authorize him 'to subject to taxation any property improperly -omitted from the tax duplicate.” This language is clear in defining the nature of the contract of employment, and words -of broader meaning could scarcely be employed to indicate the extent of the examination- thus to be made, the object of which plainly is to secure the -collection of public taxes, -and must he as broadly construed for the accomplishment of the purp-ose -as follows the rule in -the construction of remedial statutes. And when the design and purpose- -of the act is home in mind and the conditions to- be covered by the statute, and the relief bo be afforded by proper application of the -rule, it would seem that no narrow construction should be given to the act, *456the effect of which might be the defeat, of the very object had in the passage of the .act.
We pass over the suggestion of collusion between the officers, as furnishing no proper basis for the narrow construction requested.
A proper translation of Section 1343-2 would seem to answer, in a conclusive way, the argument made againsi the limitation of the contract to past transactions only. In view of the provisions of the last section quoted, the legislative mind would scarcely have used the expression “any omissions,” as barring therefrom future omissions designedly brought about by the collusion of the auditor and the inquisitor.
We think there is no question, therefore, that the term “any omissions” was intended to include all omissions, past, present and future, as was plainly the intention of the original act (85 O. L., 170) entitled “An act to secure a fuller and better return of property for taxation, and to prevent omissions of property from the tax duplicate. ’ ’
This view is further sustained by the history of the legislation on this subject, and the evolution that began with the act of April 14, 1880 (.77 O. L., 205), law of April 14, 1885 (82 O. L., 152), and the .act of April 10, 1888 (85 O. L., 170), wherein the language first employed limited the employment to “any omissions occurring previous to the passage of this act,” while the last expression of the Legislature now under consideration extends the employment to “any omissions,” etc. The reason at the foundation of the construction here given, is fully set forth in the Crites ease in 48 O. S., 142.
Our attention has been drawn to the following language:
‘ ‘ That said contract is invalid because undér the laws of Ohio it is made the duty of the County Auditor of Hamilton County -to .ascertain the facts and evidence necessary to authorize him to subject to' taxation any property -improperly omitted from the tax lists and duplicates of Hamilton county, and to place such omitted property upon the tax list® and duplicates; that the payment to said Henry W. Morgenthaler of any money under said contract for the discharge of such duty wpuld be a misapplication of the public money of Hamilton county, Ohio.”
*457This necessitates an examination of the statutory duties of the -auditor in relation to omitted taxable property, as such duties are set forth in Sections 2781, 2781a and 2782, as well as Section 6044 relating to such property as is set forth in an inventory required by administrators and executors.
An examination of Section 2782 does not, in our judgment, justify the conclusion that it is .made the duty of the auditor to make -a search for facts and evidence necessary to enable him to add omitted property to the duplicate. An-d even though that contention or construction be wrong, we are unable to see the force of the' objection made under the charge. Section 2782 provides, as a duty of the county auditor, when he has reason to believe, or is informed, that one has given .a false return to the assessor, or has omitted taxable items, of has made an erroneous return of his property, that the auditor shall correct the return, and, in so doing, he is authorized and empowered to issue compulsory process, but there is nothing in this language compelling the auditor to institute such examination. He is obligated to act only when he has reason to believe or is informed that there is a false return, and when informed or having reason to believe, is authorized and empowered, but not commanded, to issue process for witnesses. Under the contract it is the inquisitor’s -duty to secure evidence, to appear before the auditor and present such facts to him, for the purpose of carrying into effect the plain objects of such contract, a reading of which leaves no doubt that it becomes the duty of -the inquisitor to make search for it, to obtain and investigate the necessary facts and evidence, and present the same to the auditor, who, a't such time, would have reason to believe -and would be informed .as to his duties in the premises. 58 Northeastern Reporter, 260, -an Indiana case, furnishes what we believe to be sound reason as applied to this condition.
We do not believe, therefore, that, under these sections properly construed, the auditor is required to make search as part of the duty of his office. And, therefore, we are of the opinion that the contract does not cover duties required of the auditor *458in this bebalf; rand that, therefore, there was a necessity for the employment complained of.
Theodore Horstman, for plaintiff in error.
Alfred B. Benedict, for defendants in error.
In this view of the case, it does not seem necessary to pass upon the other 'Objections made to this fourth issue.
Demurrer to the 'amended petition is, therefore, sustained.